                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

WILLIAM MARTINEZ and
MARIA MARTINEZ,

      Plaintiff,
v.                                                 Case No.: 8:18-cv-263-T-36AAS

QBE SPECIALTY INSURANCE
COMPANY,

      Defendant.
____________________________________/

                                       ORDER

      The parties appeared for a hearing on QBE Specialty Insurance Company’s

(“QBE”) motion to compel William Martinez and Maria Martinez to provide better

responses to discovery requests (Doc. 32) and for a protective order as to the

deposition of QBE’s corporate representative (Doc. 31). Both motions are opposed.

(Docs. 34, 35). For the reasons stated on the record at the hearing,

      (1)    QBE’s Motion for Compel Better Responses to Discovery Requests (Doc.

32) is GRANTED. The Martinezes must provide QBE with amended responses to

QBE’s request for admissions nos. 4, 6, 9, 12, and 15 by November 30, 2018, unless

an alternative date is agreed to by the parties.

      (2)    QBE’s Motion for Protective Order (Doc. 31) is GRANTED IN PART

AND DENIED IN PART, as follows:

             (i)    Area of Inquiry No. 2 must be amended to specify the documents

                    that are subject to inquiry.
                                           1
(ii)    Area of Inquiry Nos. 6 and 9 are appropriate, given their

        emphasis on factual support (as opposed to the interpretation or

        meaning of policy provisions).

(iii)   Area of Inquiry Nos. 10 and 11 are limited to the period from 2013

        through July 6, 2017.

(iv)    Area of Inquiry No. 12 is relevant and proportional. Consistent

        with Rule 30(b)(6), the corporate representative, however, only

        must testify concerning information that is known or reasonably

        available to QBE.

(v)     Area of Inquiry No. 13 is limited to QBE’s knowledge of sinkhole

        activity within a one-mile radius of the subject property before

        and during the policy period.

(vi)    Although Area of Inquiry No. 14 is relevant and proportional,

        QBE asserts there is no underwriting file for the type of insurance

        at issue.

(vii)   Area of Inquiry Nos. 15, 16, and 19 are limited to discovery

        concerning factual support as opposed to the interpretation or

        meaning of policy provisions.

(viii) Document Request No. 1 is relevant and proportional to the

        claims or defenses in this case. However, the request is limited to

        information in QBE’s possession, custody, or control.

(ix)    Although Document Request No. 9 is relevant and proportional to
                                2
                     the claims in this case, QBE asserts there is no underwriting file

                     for the type of insurance at issue.

             (x)     Document Request No. 10 is relevant and proportional to the

                     claims or defenses in this case.      In response to QBE’s work

                     product objection, if otherwise responsive documents are

                     withheld as privileged, a privilege log must be produced.

             (xi)    Document Request No. 11 is a relevant and proportional to the

                     claims or defenses in this case.

             (xii)   The parties must further meet and confer as to Document

                     Request Nos. 12 and 13. At a minimum, QBE must provide the

                     total number of times SDII Global Corporation was hired by QBE

                     from 2013 through July 6, 2017, and how much SDII Global

                     Corporation was paid for that work.          Whether additional

                     documentation must be produced will depend on a balancing of

                     the burden on QBE in comparison with the likely benefit to the

                     Martinezes.

             (xiii) Document Request No. 16 is limited to any existing documents

                     listing sinkhole activity within a one-mile radius of the subject

                     property before and during the policy period.

      (3)    Each side will bear its own attorney’s fees and costs incurred in

connection with the motions. See Fed. R. Civ P. 37(a)(5)(A)(i).


                                            3
ORDERED in Tampa, Florida on November 16, 2018.




                              4
